DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 05/28/2019.  

Claims 1-14 and 21-26 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed 05/28/2019 has been received, entered into the record, and considered.  A Copy of PTO 1449 form is attached.


Drawings


3.	The drawings filed 05/28/2019 are accepted by the examiner.
Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections

5.	Claim 7 is  objected to because of the following informalities:  

The phrase “the encapsulated RCP/IP request” (line 3) should read  “ the encapsulated TCP/IP request”.


Appropriate correction is required.  


Claim Rejections - 35 USC § 101


6.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-24 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding independent Claims 1-8, the claims recite  “at least one machine readable storage medium”.  However, in the Specification of the present application, the “at least one machine readable storage medium” is not limited to a statutory embodiment.  Thus, the recited “at least one machine readable storage medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Accordingly, claims 1-8 fail to recite statutory subject matter under 35 U.S.C. 101.

The Examiner suggests amending the above claim to explicitly exclude signals (e.g., by adding the phrase “non-transitory”) to obviate the rejection.  

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.

Claim Rejections - 35 USC § 103

7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda et al.  (US 20120159486) in view of Shamis et al.  (US 20170149890).
The Ben-Yehuda reference was provided by Applicant in the IDS filed 05/28/2019.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Ben-Yehuda teaches at least one machine readable storage medium (memory unit 20; paragraph 0014) having instructions stored thereon, wherein the instructions, when executed by at least one processor (processor 90; paragraph 0014) cause the at least one processor to: 

receive a remote direct memory access (RDMA) message from a first virtual machine located on a first network element (paragraph 0004: receiving from the other virtual machine an access request to access at least one memory entry within the certain memory space; paragraph 0016: System 10 hosts…first virtual machine 50….second virtual machine 60; paragraph 0040: perform one or more DMA operations in order to fulfill the access request); 

determine that the RDMA message is destined for a second virtual machine that is located on the first network element (paragraph 0016: System 10 hosts…first virtual machine 50….second virtual machine 60; paragraph 0052: Stage 342 is followed by stage 346 of determining, by the intermediate entity, whether to fulfill the access request. The determining can include authenticating the cryptographically signed credential and determining that the access request complies with the memory credential provided by the first virtual machine).

Ben-Yehuda, however, does not explicitly teach the following additional limitations:
Shamis teaches use a local direct memory access engine to process the RDMA message, wherein the local direct memory access engine is located on the first network element. 
 (the NIC of a client node (or controller node) sends an RDMA message or request to the NIC of the storage node. Any storage node receiving an RDMA message or request then applies its own NIC to interact with its own local memory via corresponding local direct memory access (DMA) operations between the NIC of that storage node and the memory of that storage node to service the received RDMA request; paragraph 0081).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ben-Yehuda with Shamis because it would have provided the enhanced capability for reducing any latency that would result from remote accesses to the functionality of the Distributed Storage Controller by enabling those client applications to execute on the same physical or virtual machine as various processes of the Distributed Storage Controller. 
As to claim 2:
Ben-Yehuda teaches the instructions, when executed by the at least one processor further cause the at least one processor to: determine that the RDMA message is destined for a third virtual machine on a second network element, wherein the second network element is different than the first network element; and use another device acceleration driver to process the RDMA message instead of the local direct memory access engine (paragraph 0035-0040 and 0059-0060).
As to claim 3:
Ben-Yehuda teaches the instructions, when executed by the at least one processor further cause the at least one processor to: map virtual queues between the first virtual machine and the third virtual machine if the first network element is coupled to the second network element by a host controller adapter (paragraphs 0014, 0017, and 0029).
As to claim 4:
Shamis teaches the other device acceleration driver is a field programmable gate array (paragraph 0335).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ben-Yehuda with Shamis because it would have provided the enhanced capability for reducing any latency that would result from remote accesses to the functionality of the Distributed Storage Controller by enabling those client 
As to claim 5:
Shamis teaches the instructions, when executed by the at least one processor further cause the at least one processor to: convert the RDMA message to a TCP/IP request (paragraphs 0071-0072).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ben-Yehuda with Shamis because it would have provided the enhanced capability for reducing any latency that would result from remote accesses to the functionality of the Distributed Storage Controller by enabling those client applications to execute on the same physical or virtual machine as various processes of the Distributed Storage Controller. 
As to claim 6:
Shamis teaches the FPGA encapsulates the TCP/IP request (paragraphs 0071-0072).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ben-Yehuda with Shamis because it would have provided the enhanced capability for reducing any latency that would result from remote accesses to the functionality of the Distributed Storage Controller by enabling those client 
As to claim 7:
Shamis teaches a second hypervisor on the second network element identifies the encapsulated TCP/IP request and forwards the encapsulated RCP/IP request to a second FPGA on the second network element (paragraphs 0081-0082 and 0035).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ben-Yehuda with Shamis because it would have provided the enhanced capability for reducing any latency that would result from remote accesses to the functionality of the Distributed Storage Controller by enabling those client applications to execute on the same physical or virtual machine as various processes of the Distributed Storage Controller. 
As to claim 8:
Ben-Yehuda teaches the first virtual machine, the second virtual machine, and the third virtual machine are non-homogenous devices (paragraphs 0059-0060).
As to claim 13: 
Note the discussion of claims 5 and 6 above for rejection.

As to claims 9-12 and 14: Note the rejection of claims 1-4 and 7 above, respectively. Claims 9-12 and 14 are the same as claims 1-4 and 7, except claims 9-12 and 14 are system claims and claims 1-4 and 7 are machine readable storage medium claims.

As to claim 26:
Note the discussion of claims 5 and 6 above for rejection.
As to claims 21-24 and 26: Note the rejection of claims 1-4 and 6 above, respectively. Claims 21-24 and 26 are the same as claims 1-4 and 6, except claims 21-24 and 26 are method claims and claims 1-4 and 6 are machine readable storage medium claims.


Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
Riley (US 8374175) teaches “The DMA controller is configured to perform a DMA transfer of data between the first and second system nodes across the network switch fabric. The data is formatted as one or more remote DMA (RDMA) protocol messages 

Tsirkin et al.  (US 10157146) teaches “a method and system for performing DMA operations (e.g., RDMA operations) in a virtualization environment without disabling memory overcommitment”.

Davda et al.  (US 10452580) teaches “Method and system for providing remote direct memory access to virtual machines”.


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	




/VAN H NGUYEN/
Primary Examiner, Art Unit 2199